DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-3, 7-9, and 15 are objected to because of the following informalities:  
	Claim 1 lacks the word “a” before the word “measurement” in line 1.
	Claim 1 contains the word “resume” instead of the word “resumption” in line 3.
	Claim 1 lacks the word “a” before the word “neighbor” in line 5.
	Claim 2 lacks the word “a” before the word “non-access” in line 1.
	Claim 3 lacks the word “a” before “RRC IDLE” in line 1.
	Claim 3 lacks the word “a” before “RRC INACTIVE” in line 2.
	Claim 7 contains the word “resume” instead of the word “resumption” in line 2.
	Claim 8 lacks the word “a” before the word “measurement” in line 1.
	Claim 8 lacks the word “an” before the word “identity” in line 3.
	Claim 8 lacks the word “a” before the word “neighbor” in line 4.
	Claim 9 lacks the word “a” before “RRC IDLE” in line 1.
	Claim 9 lacks the word “a” before “RRC INACTIVE” in line 2.
	Claim 15 contains the word “resume” instead of the word “resumption” in line 6.
	Claim lacks the word “a” before the word “neighbor” in line 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 8, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., U.S. Patent Application Publication 2015/0373599 (hereinafter Kim).
Regarding claim 1, Kim discloses a method for performing, by a user equipment (UE), measurement in a wireless communication system (disclosed is a method for performing, by a UE, a measurement in a mobile communication system, according to Abstract, [0030], Fig. 3), the method comprising: 
receiving a request of establishment or resume of a radio resource control (RRC) connection from an upper layer (the UE receives an RRC Connection Reconfiguration message (whereby control signaling is received via an upper layer, according to [0047]-[0048]) from a macro eNB, according to [0030], Fig. 3 [step 315]); and 

Regarding claim 8, Kim discloses a method for performing, by a user equipment (UE), measurement in a wireless communication system (disclosed is a method for performing, by a UE, a measurement in a mobile communication system, according to Abstract, [0030], Fig. 3), the method comprising: 
receiving a paging message including identity of the UE from a network (the UE receives, from a macro eNB, a message directed to it, according to [0030], Fig. 3 [step 315]); and 
performing the measurement on neighbor cell, upon receiving the paging message (upon receiving the message from the macro eNB, the UE performs a measurement on a neighbor cell, according to [0030], Fig. 3 [step 320]).
Regarding claim 15, Kim discloses a user equipment (UE) in a wireless communication system (disclosed is a UE, according to [0046], Fig. 10), the UE comprising: 
a transceiver for transmitting or receiving a radio signal (the UE comprises a transmission/reception unit, according to [0047], Fig. 10 [element 1000]); and 
a processor coupled to the transceiver (the UE comprises a control unit that is coupled to the transmission/reception unit, according to [0047], Fig. 10 [element 1020]), the processor configured to: 
receive a request of establishment or resume of a radio resource control (RRC) connection from an upper layer (whereby control signaling is received via an upper 
perform the measurement on neighbor cell according to the request (the UE performs a measurement on a neighbor cell according to the received RRC Connection Reconfiguration message, according to [0030], Fig. 3 [step 320]). 
Regarding claim 13, Kim discloses the method of claim 8, further comprising: receiving an indication of measurement from the network (the UE receives from the macro eNB an indication, relating to handover, that is based on the measurements reported by said UE, according to [0030], Fig. 3 [step 335]).
Regarding claim 16, Kim discloses the method of claim 1, wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (the UE communicates with a network, according to [0030], Fig. 3).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1 and 8 above, in view of Keller et al., U.S. Patent Application Publication 2016/0072852 (hereinafter Keller).
Regarding claim 2, Kim discloses all the limitations of claim 1.
Kim does not expressly disclose that the upper layer is non-access stratum (NAS) layer of the UE.
Keller discloses that the upper layer is non-access stratum (NAS) layer of the UE (a voice call is set up via the NAS layer of a terminal, according to [0128]).

One of ordinary skill in the art would have been motivated to make this modification in order to avoid the interruption of the establishment of a call (Keller:  [0003]). 
Regarding claim 10, Kim discloses all the limitations of claim 8.
Kim does not expressly disclose that the paging message is related to a mobile terminated (MO) call.
Keller discloses that the paging message is related to a mobile terminated (MO) call (a paging request message is related to setting up a mobile voice call, according to Abstract, [0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Keller such that the paging message is related to a mobile terminated (MO) call.
One of ordinary skill in the art would have been motivated to make this modification in order to avoid the interruption of the establishment of a call (Keller:  [0003]).

10.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1 and 8 above, in view of Zhao et al., U.S. Patent Application Publication 2016/0381663 (hereinafter Zhao).
	Regarding claim 3, Kim discloses all the limitations of claim 1.

	Zhao discloses that the UE is in RRC IDLE state or RRC INACTIVE state (a UE receives a paging message while in the RRC idle mode, according to [0107]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Zhao such that the UE is in RRC IDLE state or RRC INACTIVE state.
	One of ordinary skill in the art would have been motivated to make this modification in order to free resources that have been allocated (Zhao:  [0107]).
	Regarding claim 9, Kim discloses all the limitations of claim 8.
	Kim does not expressly disclose that the UE is in RRC IDLE state or RRC INACTIVE state.
	Zhao discloses that the UE is in RRC IDLE state or RRC INACTIVE state (a UE receives a paging message while in the RRC idle mode, according to [0107]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Zhao such that the UE is in RRC IDLE state or RRC INACTIVE state.
	One of ordinary skill in the art would have been motivated to make this modification in order to free resources that have been allocated (Zhao:  [0107]).

11.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1 and 8 above, in view of Sharma, U.S. Patent Application Publication 2019/0069328 (hereinafter Sharma).
Regarding claim 4, Kim discloses all the limitations of claim 1.
	Kim does not expressly disclose reporting a result of the measurement to a serving cell via a RRC connection complete message.
	Sharma discloses reporting a result of the measurement to a serving cell via a RRC connection complete message (a UE sends, to a serving eNB, a RRC connection complete message that includes a signal strength measurement, according to [0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Sharma by reporting a result of the measurement to a serving cell via a RRC connection complete message.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine whether a UE is receiving a sufficiently strong signal for a voice over LTE call (Sharma:  [0074]).	
	Regarding claim 11, Kim discloses all the limitations of claim 8.
	Kim does not expressly disclose reporting a result of the measurement to a serving cell, via a RRC connection complete message.
	Sharma discloses reporting a result of the measurement to a serving cell, via a RRC connection complete message (a UE sends, to a serving eNB, a RRC connection complete message that includes a signal strength measurement, according to [0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Sharma by reporting a result of the measurement to a serving cell, via a RRC connection complete message.
.	

12.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sharma as applied to claims 4 and 11 above, further in view of Vajapeyam et al., U.S. Patent Application Publication 2016/0149681 (hereinafter Vajapeyam).
	Regarding claim 5, the combination of Kim and Sharma discloses all the limitations of claim 4.
	Neither Kim nor Sharma expressly discloses that the result of the measurement is used to add SCells for carrier aggregation (CA) or dual connectivity (DC) by the serving cell.
	Vajapeyam discloses that the result of the measurement is used to add SCells for carrier aggregation (CA) or dual connectivity (DC) by the serving cell (a determination to add a carrier as an SCell in carrier aggregation or multiple connectivity is made by a cell based on reported measurements, according to [0080]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Sharma with Vajapeyam such that the result of the measurement is used to add SCells for carrier aggregation (CA) or dual connectivity (DC) by the serving cell.	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handover determination (Vajapeyam:  [0080]).

	Neither Kim nor Sharma expressly discloses that the result of the measurement is used to add SCells for carrier aggregation (CA) or dual connectivity (DC) by the serving cell.
	Vajapeyam discloses that the result of the measurement is used to add SCells for carrier aggregation (CA) or dual connectivity (DC) by the serving cell (a determination to add a carrier as an SCell in carrier aggregation or multiple connectivity is made by a cell based on reported measurements, according to [0080]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Sharma with Vajapeyam such that the result of the measurement is used to add SCells for carrier aggregation (CA) or dual connectivity (DC) by the serving cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handover determination (Vajapeyam:  [0080]).

13.	Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1 and 8 above, in view of Zhang et al., U.S. Patent Application Publication 2015/0264597 (hereinafter Zhang).
	Regarding claim 6, Kim discloses all the limitations of claim 1.
	Kim does not expressly disclose receiving a measurement configuration via system information.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Zhang by receiving a measurement configuration via system information.
	One of ordinary skill in the art would have been motivated to make this modification in order to relieve mobile network congestion (Zhang:  [0005]).
	Regarding claim 7, the combination of Kim and Zhang discloses all the limitations of claim 6.
	Kim does not expressly disclose that the measurement configuration includes at least one of a measurement object, reporting events and establishment or resume of RRC connection cause.
	Zhang discloses that the measurement configuration includes at least one of a measurement object, reporting events and establishment or resume of RRC connection cause (the measurement configuration includes a measurement object, according to Abstract, [0008], [0056]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Zhang with Zhang such that the measurement configuration includes at least one of a measurement object, reporting events and establishment or resume of RRC connection cause.
	One of ordinary skill in the art would have been motivated to make this modification in order to relieve mobile network congestion (Zhang:  [0005]).
	Regarding claim 14, Kim discloses all the limitations of claim 8.
	Kim does not expressly disclose receiving a measurement configuration via system information.
	Zhang discloses receiving a measurement configuration via system information (system information, broadcast from a base station and received by a user equipment, includes a measurement configuration, according to [0009], [0018], [0026], [0172], [0185]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Zhang by receiving a measurement configuration via system information.
	One of ordinary skill in the art would have been motivated to make this modification in order to relieve mobile network congestion (Zhang:  [0005]).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645